LEAPFROG ANNOUNCES FIRST QUARTER 2 EMERYVILLE, California—May 4, 2009—LeapFrog Enterprises, Inc. (NYSE:LF), a leading designer, developer and marketer of technology-based learning products, today announced financial results for the first quarter ended March 31, 2009. Net sales for the quarter were $29.9 million, down 49% compared to $58.3 million in the same quarter a year ago.Net loss for the quarter was $27.1 million, or $0.43 per share, compared to $27.4 million, or $0.43 per share, a year ago. Operating cash flow was $10.1 million in the quarter, and the company’s cash position increased by $6.2 million from December 31, 2008.Cash and equivalents at the end of the quarter were $85.3 million, and the company had no debt outstanding. Retail point-of-sale, or POS, dollars were up 8% year-over-year for the 16-weeks ended April 25, 2009 compared to the 16-weeks ended April 26, 2008.(Please see Description of Retail Point-of-Sale Dollars below for an explanation of this operating metric.) “First quarter results were as we anticipated given the seasonally low sales period and high retailer inventory levels at the end of 2008.Channel inventory remains higher than normal, and we are actively working with retailers to reduce inventory to satisfactory levels by adjusting our promotional strategies and marketing plans.Our efforts are working, and point-of-sale results were strong in the first 16 weeks due to solid sales of our Tag and Leapster products.POS results were favorable throughout the first quarter and particularly encouraging over Easter in the second quarter.While we are optimistic about POS results to date, we realize that today’s consumer remains promotionally driven and is seeking deals.We expect this behavior to continue through the second quarter,” said Jeffrey Katz, Chairman and Chief Executive Officer. “Our objective over the next few months is to reduce retailer inventory to appropriate levels while bolstering our sales through the introduction of new and attractively-priced products.This spring, we are launching Tag Junior, which will make our award-winning Tag Reading System available to a younger age group.We are also launching the Scout line.Throughout the year, we will introduce new content for the reading and gaming business lines, make significant improvements to Tag and Leapster2 and roll out substantially more features and capabilities on the LeapFrog Learning Path. “We’re on track to get the inventory overhang issue behind us.When the economy starts to recover, we believe LeapFrog’s outstanding brand, robust product portfolio and lower cost structure will enable us to return to profitability,” continued Mr. Katz. First Quarter 2009 Financial Results Net Sales Net sales for the quarter were $29.9 million, down 49% compared to $58.3 million for the same quarter a year ago.Net sales were down substantially year-over-year as a result of lower product shipments to retailers due to high retailer inventory levels at the end of 2008.Net sales were also down due to lower sales to schools as a result of the strategic restructuring of our school business last year. Segment Results Net sales from the United States segment for the quarter were $22.3 million, down 51% compared to $45.6 million a year ago.Net sales from the international segment were $7.6 million, down 40% compared to $12.7 million a year ago.Excluding the impact of currency fluctuations, the decline in international sales would have been 27%.Both the United States and international markets were significantly affected by high channel inventory levels at the end of 2008. Gross Profit and Gross Margin Gross profit for the quarter was $8.1 million, down 62% compared to $21.1 million a year ago as a result of lower sales in the quarter.Gross margin for the first quarter 2009 declined by 9.2 percentage points to 27.1% compared to 36.3% in the first quarter 2008 due to lower sales relative to fixed costs and promotions to reduce retailer inventory levels, offset favorably by the mix of higher-margin products. Operating Expenses Operating expenses for the quarter were $35.0 million, down 30% compared to $49.8 million a year ago, an improvement of $14.8 million.Selling, general and administrative expenses were $19.9 million, down 35% from $30.8 million a year ago reflecting the impact of lower headcount.Research and development expenses were $10.0 million, down 18% from $12.1 million a year ago as a result of lower headcount and development costs.Advertising expenses were $2.2 million, down 52% from $4.5 million a year ago.Advertising expenses were 7.3% of net sales in the first quarter of 2009, compared to 7.8% in the first quarter of 2008. Loss from Operations Loss from operations for the quarter was $26.9 million, an improvement of 6% or $1.7 million, compared to a loss of $28.6 million a year ago. Net Loss Net loss for the quarter was $27.1 million, or $0.43 per share, compared to a net loss of $27.4 million, or $0.43 per share, a year ago. Financial Position Cash and equivalents were $85.3 million at March 31, 2009, compared with $105.8 million at March 31, 2008.The company has no debt outstanding on a $100 million asset-backed line that expires in late 2010.Inventories were $59.5 million at March 31, 2009, compared with $55.6 million at March 31, 2008 and $58.2 million at December 31, 2008. “LeapFrog’s financial position remains solid.We ended the quarter with a strong cash position, no debt and positive cash flow.Over the past year, we have significantly reduced our cost structure, and, as a result, our net loss was flat year-over-year despite a $28 million decrease in net sales.Our operating expenses are down 30% from the first quarter of last year, and we are on track to achieve a similar reduction for the full year,” said Bill Chiasson, Chief Financial Officer. Guidance For the second quarter of 2009, LeapFrog expects: · Net sales to be between $35 and $45 million · Gross margin to be between 30% and 33% · Operating expenses to be between $34 and $36 million, down approximately 27% to 31% year-over-year For the third quarter of 2009, LeapFrog expects: · Net sales to be between $100 and $120 million · Gross margin to be between 37% and 41% · Operating expenses to be between $40 and $44 million, down approximately 21% to 28% year-over-year “As indicated in our guidance, we expect second and third quarter net sales to be down 35% to 50% relative to last year as we continue to work with retailers to reduce inventory levels.Retailer inventory levels are expected to reach satisfactory levels by early in the third quarter, and we expect year-over-year sales growth to resume in the fourth quarter.Gross margin is expected to decline in the second and third quarters of 2009 compared to the prior year due to lower sales relative to fixed costs and higher promotional expenses.Sequentially, we expect gross margin to improve each quarter as sales volumes increase and pressure from promotions are offset by a favorable mix of software to hardware sales,” said Mr.
